DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-26, filed on 04/07/2022, are under consideration. Claims 1 and 23 are amended, and claim 26 is new.
The previous 35 U.S.C. §103 rejections of the claims are withdrawn in view of Applicants’ amendments. 

Response to Arguments
Applicant’s arguments, see pg. 8-12, filed 04/07/2022, with respect to obviousness rejections of the claims have been fully considered and are persuasive.  The 35 USC §103 rejections of claims 1-25 is withdrawn. 
Applicants argue that the prior art references are silent about the instantly claimed fast fluidization riser reactor having concurrent flow of catalyst and hydrocarbon through the riser, and regarding the nature of the catalyst having 1) a support of alumina with an auxiliary support component, and 2) a main catalyst having an active metal supported on the support, and also a promoter including an alkali metal and a Group 6B transition metal. This argument is found persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to produce olefins by catalytic dehydrogenation of propane in a riser that is in a state of fast fluidization, said method also includes catalyst stripping and regeneration, in addition to product cooling, compression, and separation, wherein the catalyst comprises 1) a support of alumina with an auxiliary support component, and 2) a main catalyst having an active metal supported on the support, and also a promoter including an alkali metal (e.g. sodium) and a Group 6B transition metal (e.g. chromium).
The closest prior art Pretz (US 2018/0079700) teaches a method for dehydrogenating C3-C4 hydrocarbons to make the corresponding olefins (i.e. propane to make propylene; Abstract and [0022], [0073], [0087], and [0096]) said method comprising using a fast fluidized bed reactor which has concurrent flow of hydrocarbon and catalyst through it ([0029]: “In more particular embodiments the reactor may comprise two definable sections, such that the lower section may operate in a manner that is or approaches isothermal , such as in a fast fluidized or turbulent upflow reactor, while the upper section may operate in more of a plug flow manner, such as in a riser reactor. For example, in the previously described particular embodiment, the dehydrogenation reactor may comprise a lower section operating as a fast fluidized or turbulent bed and the upper section operating as a riser reactor, with the result that the average catalyst and gas flow moves concurrently upward”. This disclosure reads on pending steps (a) and (e) of claim 1.
After the riser, the propylene and the catalyst are separated during the cooling and catalyst separation step (Figure 3 labels 26 and 27)—this reads on pending step (b) of claim 1. The catalyst is stripped [0040] and then contacted with oxygen for continuous regeneration and recycle of the reactivated catalysts [0042]. This disclosure reads on pending steps (c) and (d) of claim 1. The product is cooled [0088] and label 26 in Figure 3, compressed (label 40 in Figure 3), and separated into individual products. This disclosure reads on pending step (f) of claim 1.
Regarding the catalyst, Pretz teaches that the catalyst can comprise chromium (Group 6B transition metal), silica (which can be considered an auxiliary support component), alumina support, and alkaline metal oxide (e.g. potassium) [0057]-[0062]. Pretz is silent about a dehydrogenation catalyst that comprises the claimed alkali metal.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772